Filed 4/22/13 P. v. Meredith CA2/6
                       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                            SECOND APPELLATE DISTRICT

                                                            DIVISION SIX


THE PEOPLE,                                                                           2d Crim. No. B244503
                                                                                    (Super. Ct. No. F476520)
    Plaintiff and Respondent,                                                       (San Luis Obispo County)

v.

AARON MEREDITH,

    Defendant and Appellant.



                     Aaron Meredith appeals from an order committing him to the State Department
of State Hospitals (formerly Department of Mental Health) for treatment as a mentally
disordered offender (MDO). (Pen. Code, § 2960 et seq.)1 Appellant claims that the evidence
does not support the finding that he received 90 days of treatment within a year of his parole
or release date (§ 2962, subd. (c)) and asserts that the MDO certification was not timely (§
2962, subd. (d)(1)). We affirm.
                                                         Procedural History
                     Appellant suffers from a severe mental disorder, schizophrenia, paranoid type,
manifested by delusional beliefs, paranoia, auditory hallucinations, and psychomotor
agitation. In 2010 he was sentenced to state prison for carjacking. (§ 215, subd. (a).)
Doctor Kevin Perry testified that appellant met all the MDO criteria, that the mental disorder
was not in remission, and appellant posed a substantial danger to the community.

1
    All statutory references are to the Penal Code.
                                                  1
                                       90 Days Treatment
              Doctor Perry was asked whether appellant received the requisite 90 days of
treatment before the Board of Parole Hearing. (§ 2962, subd. (c).) Over defense objection,
Doctor Perry answered "Yes." Appellant argues a "Yes" answer is hearsay. However, the
question did not ask for a hearsay response. (Evid. Code, § 1200, subd. (a); see e.g., People
v. Collins (2010) 49 Cal.4th 175, 214 [questions calling for "yes" or "no" answer are not
leading unless unduly suggestive under the circumstances].) Doctor Perry also stated that
appellant was not following the treatment plan which precludes appellant from arguing that
the 90-day treatment element was not established. (People v. Kirkland (1994) 24 Cal.App.4th
891, 908-909.)
              Citing dicta in People v. Baker (2012) 204 Cal.App.4th 1234 (Baker), appellant
argues that a mental health expert cannot render an opinion in a MDO proceeding based on
medical records alone. We rejected a similar argument in People v. Stevens (Feb. 27, 2013,
B241356) __ Cal.App.4th __ [2013 DJDAR 2558] on the ground that medical records are
reliable and commonly relied upon by mental health professionals in evaluating and treating
patients.2 Experts may rely on hearsay in formulating their opinions because it is not offered
for the truth of the facts stated but merely as the basis for the expert's opinion. (People v.
Cooper (2007) 148 Cal.App.4th 731, 747.) Doctor Perry interviewed appellant, reviewed the
nursing and hospital progress notes, reviewed appellant's medical records and legal history,
and spoke to nurses and psychiatric technicians involved in appellant's care. Doctor Perry's
testimony was corroborated by the MDO certification signed by a chief psychiatrist for the
California Department of Corrections and Rehabilitation and two MDO evaluation reports
that appellant received more than 90 days of treatment. Substantial evidence supports the
finding that appellant received the requisite 90 days of treatment. (§ 2962, subd. (c).)




2
 Overruling appellant's Baker objection, the trial court ruled: "I can't imagine someone being
in a better position than a person with psychological or psychiatric training, such as in this
case Dr. Perry, who would be able to look at records or reports about records and discern
whether or not certain treatment was indeed exactly for the severe mental disorder."
                                               2
                                    MDO Certification Date
              Section 2962, subdivision (d)(1) provides that the MDO certification by the
California Department of Corrections and Rehabilitation (CDCR) must be occur "[p]rior to
[the prisoner's] release on parole." CDCR certified appellant as an MDO on May 21, 2012,
which was appellant's parole release date. Appellant argues that that the MDO certification
must occur no later than the day preceding a prisoner's scheduled release date. If that was
what the Legislature intended, it would have said so. (See e.g., People v. Williams (1999) 77
Cal.App.4th 436, 452 ["when the Legislature intends to prescribe a . . . deadline . . . , it does
so expressly and not by implication"]; Ramos v. Superior Court (2007) 146 Cal.App.4th 719,
727.)
              In Blakely v. Superior Court (2010) 182 Cal.App.4th 1445), defendant's parole
release date was September 3, 2008 but defendant was not certified as an MDO until a week
later on September 10, 2008. The Court of Appeal held that section 2962 subdivision (d)(1)
set a mandatory deadline for the MDO certification. (Id., at p. 1453.) "After [the] parole
release date, the prisoner's 'status as a parolee cannot be questioned. Upon expiration of his
determinate prison term, he had no status other than parolee.' [Citation.]" (Id., at p. 1455,
emphasis added.)
              Unlike Blakely, appellant was certified on or before his scheduled parole date
and was never released from custody. The trial court correctly found that the MDO
certification was timely. (§ 2962, subd. (d)(1); seeCal. Code Regs tit. 15, § 3075.2, subd. (a)
["Inmates shall not be retained beyond their charge date.].)
              The judgment (MDO commitment order) is affirmed.
              NOT TO BE PUBLISHED.


                                                                        YEGAN, J.
We concur:

              GILBERT, P.J.


              PERREN, J.

                                                3
                                   John A. Trice, Judge

                         Superior Court County of San Luis Obispo

                           ______________________________


             Gerald J. Miller, under appointment by the Court of Appeal, for Defendant and
Appellant.


              Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Scott A. Taryle,
Supervising Deputy Attorney General, Eric J. Kohm, Deputy Attorney General, for Plaintiff
and Respondent.




                                             4